Citation Nr: 1430799	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee osteochondritis dessicans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant, evaluated 10 percent disabling prior to March 1, 2008 and 30 percent disabling therefrom (exclusive of a temporary total convalescent rating from December 3, 2007 to February 29, 2008).  

2.  Entitlement to temporary total evaluations based on hospitalization or post-surgical convalescence in November 2008 and 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to July 1994 and again from May 1995 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for right knee osteochondritis dessicans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant, (right knee disability).  The Veteran appealed the issue of entitlement to an increased rating.  A February 2008 rating assigned a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30, from December 3, 2007, and continued the prior 10 percent rating from March 1, 2008.  By rating decision of May 2009, the RO increased the 10 percent rating to 30 percent, effective March 1, 2008.  This increase did not constitute a full grant of the benefit sought, and the issue of an increased rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issues of entitlement to temporary total evaluations under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30, for convalescence following right knee surgery in approximately November 2008 and 2009, have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's Representative's brief, received in May 2011.  As they are inextricably intertwined with the issue on appeal, it was reflected on the title page.  

The Board remanded the instant case for further development in September 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In September 2011, the Board remanded the issues of entitlement to temporary total evaluations under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30, for convalescence following right knee surgery in approximately November 2008 and 2009, raised by the record, as inextricably intertwined with the issue of entitlement to an increased rating for service-connected right knee osteochondritis dessicans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant, evaluated 10 percent disabling prior to March 1, 2008 and 30 percent disabling therefrom (exclusive of a temporary total convalescent rating from December 3, 2007 to February 29, 2008), on appeal.  The Board instructed the AOJ to adjudicate the temporary total evaluations, and to then properly notify the Veteran and his representative of the Veteran's appellate rights.  They should be notified that unless a notice of disagreement (NOD) is filed as to any denial, followed by the issuance of a statement of the case (SOC) and a properly filed substantive appeal (VA Form 1-9), the Board would not review such issue or issues.  

In the instant case, the AOJ denied the issues of entitlement to temporary total evaluations under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30, for convalescence following right knee surgery in approximately November 2008 and 2009.  However, the AOJ did not properly inform the Veteran and his representative and provide them appellate rights.  The AOJ issued the denial in a Supplemental Statement of the Case (SSOC).  This SSOC did not include or explain the regulatory language of 38 C.F.R. § 4.29, pertaining to temporary total hospitalization ratings.

Pursuant to 38 C.F.R. § 19.31(a), in no case will a SSOC be used to announce decisions by the AOJ on issues not previously addressed in the SOC, or to respond to a NOD on newly appealed issues that were not addressed in the SOC.  The AOJ will respond to NODs on newly appealed issues not addressed in the SOC using the procedures in §§ 19.29 and 19.30 of this part (relating to statements of the case).  

In this case, the Veteran should have been notified of the denial and provided his appellate rights.  After given the appropriate time to file a NOD, and if so filed, following a SOC, the Veteran should be given time to file a timely VA Form 1-9.  If this procedure was not followed, the issues would not be in appellate status, and the Board would not review the issues.  The AOJ was informed in the September 2011 Board remand of the procedure to follow.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  This was not done.  This procedure needs to be followed prior to final adjudication of the claim already perfected on appeal.  As the issue of entitlement to an increased rating for service-connected right knee osteochondritis dessicans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant, evaluated 10 percent disabling prior to March 1, 2008 and 30 percent disabling therefrom (exclusive of a temporary total convalescent rating from December 3, 2007 to February 29, 2008, is inextricably intertwined with the temporary total evaluation issues that are remanded, neither of the issues may be finally adjudicated until proper procedures have been followed.  
 
Accordingly, the case is REMANDED for the following action:

1.  The issues of entitlement to temporary total evaluations based on hospitalization or post-surgical convalescence in (approximately) November 2008 and 2009 should be adjudicated.  The Veteran and his representative should be properly notified thereof and provided appellate rights.  They should be notified that unless a notice of disagreement is filed as to any denial, followed by the issuance of a statement of the case and a properly filed substantive appeal, the Board will not review such issue or issues.  The AOJ must not notify the Veteran in a SSOC.  

2.  If additional evidence is received pertinent to the increased rating issue on appeal, it should be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC, before the case is returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

